P.O. Box 2600 Valley Forge, PA 19482-2600 610-669-1538 Judy _L_Gaines@vanguard.com August 9, 2010 Christian Sandoe, Esq. U.S. Securities & Exchange Commission via electronic filing treet, N.E. Washington, DC 20549 RE: Vanguard Index Funds; File No. 2-56846 Dear Mr. Sandoe, The following responds to your comments of August 6, 2010 on the post-effective amendment of the registration statement of the above-referenced registrant. You commented on Post-Effective Amendment No. 117 that was filed on June 25, 2010 pursuant to Rule 485(a). The following comments apply to the Vanguard 500 ETF. Comment 1: Fees and Expenses Comment: The Funds estimated annual operating expense ratio is provided without a breakdown of the management and other expenses. Response: The estimated annual operating expense ratio will be provided, along with the breakdown of the management and other expenses, in a subsequent filing before the Fund goes effective. Comment 2: Primary Investment Strategies Comment: Include the market capitalization strategy for the Fund. Response: The Item 9 disclosure includes the Funds asset-weighted median market capitalization. We consider this placement to be sufficient and appropriate. Comment 3: Primary Risks Comment: Consider adding small and/or mid-cap risk to the primary investment strategy disclosure. Response: This Fund will invest predominantly in large-cap stocks, and will track an index with a weighted average market cap of $75.2 billion as of June 30, 2010. Accordingly, we do not consider the Funds minimal exposure to small- and mid-cap stocks to warrant discussion in the primary risk section. Comment 4: Primary Risks Comment: Unless the Fund is advised by or sold through an insured depository institution, delete the sentence stating that an investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the [FDIC] or any other governmental agency. Response: The Fund may be sold through depository institutions. Therefore, we will retain this disclosure. Comment 5: Tax Information Comment: Delete all but the first sentence of this section, which states that the Funds distributions may be taxed as ordinary income or capital gain. Response: We will make the requested edit. Comment 6: SAI­  Fundamental Policies Comment: The second to last paragraph of the fundamental policies section states that unless otherwise required by the 1940 Act, if a percentage restriction is adhered to at the time the investment is made, a later change in the percentage resulting from a change in the market value of assets will not constitute a violation of the restriction. Please modify the disclosure to note that a funds borrowing is an exception to the general rule stated above. Response: We have modified the disclosure as requested. Comment 7: Tandy Requirements As required by the SEC, the Fund acknowledges that: · The Fund is responsible for the adequacy and accuracy of the disclosure in the filing. · Staff comments or changes in response to staff comments in the filings reviewed by the staff do not foreclose the Commission from taking any action with respect to the filing. · The Fund may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact me at (610) 669-1538 with any questions or comments regarding the above responses. Thank you. Sincerely, Judith L. Gaines Associate Counsel
